IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 01-30757
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                      versus

                                  FRANK DELACRUZ,

                                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                         USDC No. 00-CR-20072-1
                          --------------------
                             March 27, 2002

Before DUHÉ, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Frank     Delacruz,     an     inmate     at   the   Federal   Correctional

Institute    at   Oakdale,    Louisiana,        appeals    his   conviction   and

sentence, following a jury trial, for stabbing Marcos Cavieles-

Godoy (Cavieles), another inmate, with a dangerous weapon with

intent to do bodily harm, in violation of 18:113(a)(3).

     Delacruz argues that the district court abused its discretion

in denying his motion in limine and in allowing testimony by

correction     officers    regarding     his    purported    gang   affiliation.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
“Although relevant, evidence may be excluded if its probative value

is substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury . . . .”     FED. R.

EVID. 403.    Given the theory of the case asserted by both parties

and the testimony by the officers that Delacruz had never been

confirmed as a member of any prison gang, we conclude that the

district court did not abuse its discretion in allowing such

testimony to be introduced.    See United States v. Blake, 941 F.2d

334, 340 (5th Cir. 1991).

     Delacruz also argues that the district court erred when it

increased his base offense level by four levels under U.S.S.G.

§ 2A2.2(b)(3)(B) after finding that Cavieles had sustained serious

bodily injury.     Because the record indicates that Cavieles was

hospitalized with a partially collapsed lung, the district court

did not clearly err in applying U.S.S.G. § 2A2.2(b)(3)(B) when

determining Delacruz’ sentence.       See U.S.S.G. § 1B1.1, comment.

(n.1(j)) (2000); see United States v. Davis, 19 F.3d 166, 171 (5th

Cir. 1994).

     Delacruz’ conviction and sentence are AFFIRMED.




                                  2